DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 34-36, 38 and 47-58 are pending in the application.  Claims 1-33, 37 and 39-46 have been cancelled. 
The amendment to claim 34, and new claims 47-58, filed on 5/6/2022, have been entered in the above-identified application.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 54 recites the limitation, “wherein activation to the first thermochromic pigment occurs at a first temperature threshold and activation of the second thermochromic pigment occurs at a second temperature threshold that is different than the first temperature threshold.”  Although paragraph [0049] of the specification provides support for a first temperature transition threshold being “greater” than a second temperature transition threshold, the specification does not appear to provide support for the broader limitation of the first and second thresholds being different.

Claim 58 recites the limitations, “an embroidered portion positioned along a front side of the jersey,” “a first patch coupled to a rear side of the jersey proximate an upper end thereof,” and “a second patch coupled to the rear side of the jersey below the first patch.”  The examiner notes that paragraph [0090] of the specification disclose “a third product” that includes a first patch and a second patch (as shown in FIGS. 27-28), and paragraph [0092] discloses a “fourth product” that includes an embroidered section (shown on the front of a shirt in FIGS. 29-30).  However, the specification does not appear to provide support for a jersey comprising the combination of features as recited in claim 58.


The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50 and 51, and their dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 50 recites the limitation “thermochroic,” which is unclear.

Claim 51 recites the limitation, “to activate the first thermochromic pigment of the outer layer and the second thermochromic pigment of the inner layer.”  It is unclear what falls within the scope of the limitation “activate” as recited in the claim (e.g. can activation have an effect other than that recited in dependent claim 53?).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 34-36, 38 and 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1) in view of Perera et al. (US 2009/0065969).

Regarding claim 34, Donovan teaches an article that includes at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches that, in an embodiment, the color change portions can be associated with electronically controllable visually dynamic textiles or flexible substrates as are disclosed in U.S. Patent Application Publication Number 2003/0224155, the entirety of which is incorporated by reference ([0047]).  

US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches textiles manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile and printing a thermoresponsive colorant (a thermochromic pigment) on or near the resistive fiber (a color-changing fiber including an electrically conductive core as claimed) (Abstract and [0021]).  US 2003/0224155 further teaches that, in an embodiment, at least a portion of the thermoresponsive colorant is within the resistive fiber itself, and in addition the thermoresponsive colorant may be within conductive fibers (additionally or alternatively, color-changing fibers including an electrically conductive core as claimed ([0007] and [0008]).  US 2003/0224155 (incorporated by reference in Donovan in [0047]) further teaches, that, in one aspect, the textile includes a plurality of spaced-apart contacts for receiving electrical power, and that, additionally, at least one resistive fiber is connected to each of the contacts ([0006]).

US 2003/0224155 teaches that the fibers may include a polymer core wrapped with a layer of either conductive or resistive metal, and then coated with a polymer for protection, or the fiber may be metal fibers plated with the KEVLAR brand material, or a metal foil or strand wrapped with polyester ([0026]).  The examiner notes that when the thermoresponsive colorant is printed on such fibers (or when at least a portion of the thermoresponsive colorant is within the resistive fiber itself), the fibers would comprise a coating including a layer of polymeric material having a thermochromic color-changing pigment, as claimed.

With regard to the claimed limitations, “a controller for controlling a color of the first region independently from a color of the second region,” and “altered by introducing a current,” US 2003/0224155 further teaches that electrical power is supplied to the resistive fiber(s) to change the visual properties of the textile, and as the resistive fiber warms, the thermoresponsive colorant is warmed beyond a thermal threshold necessary to effect a color change in the thermoresponsive colorant, thereby creating an electronically controllable, visually dynamic textile (Abstract, [0006] and [0025]).  Donovan teaches that the article can be connected to a computer and the color change portion can be controller using the computer (Abstract).  Donovan further teaches that a first electrochromic fiber electrode and a second fiber electrode can be independently electronically addressable, wherein the first electrochromic fiber electrode and second electrochromic fiber electrode can each display the same color or a different visible color in response to an applied electrical potential ([0057] and claim 18).


Donovan does not explicitly disclose wherein the coating of each of the first plurality of color-changing fibers includes a plurality of azimuthal segments that form a continuous polymeric layer disposed around an entirety of the electrically conductive core of each of the first plurality of color-changing fibers, and wherein each of the plurality of azimuthal segments has a different thermochromic color-changing pigment or a different concentration of the thermochromic color-changing pigment.


However, Perera et al. (“Perera”) teaches novel fibers made using plural types of polymer material, so that the characteristics of the fiber can be optimized according to their intended use (Abstract and [0002]).  Perera teaches that the fiber can be made to have polymers of varying properties in concentric radial layers, in different sectors around the fiber, or in different sections along its length ([0007]).  Perera also teaches that the polymers may have different engineering properties, so that the final fiber has several useful functional attributes, such as fire retardance or heat-sensitive adhesion, or different cosmetic properties, such as color, useful in fabricating textile products and the like ([0007]).  For instance, Perera teaches that FIG. 4 shows a schematic cross-sectional view of the fiber as thus formed, with four segments of different polymer materials A-D disposed around a central substrate E ([0029]).  The examiner notes Perera teaches that polymers, such as those having desired dielectric or transparency properties, or having different colors, might be chosen ([0029]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the polymeric coating in the fibers of Donovan with segments having different colors, such as in the configuration shown in FIG. 4 of Perera, in order to obtain fibers and a variety of textile products that have different cosmetic properties, wherein the cosmetic characteristics of the fibers can be optimized according to their intended use, as taught by Perera ([0002], [0007], [0023]-[0024], [0029] and FIG. 4).  
It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used electrochromic/thermoresponsive colorants to provide the differently colored segments in order to obtain color changing patterns, graphics and/or designs, as suggested by Donovan (see [0040], [0043], [0052] and [0095]).  (Also see incorporated reference US 2003/0224155, particularly Abstract, [0005] and [0027]).


Regarding claim 35, Donovan teaches that the articles include at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches that the article can be connected to a computer and the color change portion can be controlled using the computer (Abstract).  Donovan teaches that, in one embodiment, the color change system may include a control unit that could be a central processing unit (CPU) of some kind ([0060]-[0063], [0073], [0079] and [0095]).  Donovan teaches that a first electrochromic fiber electrode and a second fiber electrode can be independently electronically addressable, wherein the first electrochromic fiber electrode and second electrochromic fiber electrode can each display the same color or a different visible color in response to an applied electrical potential ([0057] and claim 18).  Donovan teaches that, in one embodiment, the control unit may send signals in the form of current changes and/or voltage changes to the color change portion to control the color of color change portion ([0062], [0073], [0095] and [0133]).

Regarding claim 36, Donovan teaches that the term computer can include devices including but not limited to: PDA's, tablet computers and cell phones, and that a computer may send a signal to the control unit to change a color change portion to a second color ([0079] and [0125]).

Regarding claim 38, Donovan teaches that provisions for measuring performance parameters could be integrated into the control unit, wherein for example, the control unit may include a force sensor that measures the number of times a sole impacts the ground ([0064]).  Donovan further teaches that a control unit can be configured to change the color of a color change portion as a performance parameter reaches a predetermined threshold ([0065]).

Regarding claims 47-49, Perera teaches that the polymers can be varied radially, that is, in concentric layers, circumferentially, that is, around the fiber, or axially, that is, along its length, and in combinations of these ([0002]).  Perera teaches that the fiber can be made to have polymers of varying properties in concentric radial layers, in different sectors around the fiber, or in different sections along its length ([0007]).  Perera teaches that the fiber may be formed over a central member, or have a hollow core, and may take any desired cross-sectional shape ([0002] and [0026]).  The examiner notes that, with reference to the illustrations in FIGS. 5 and 6, Perera teaches that it would of course be similarly possible to radially subdivide one or both of the inner concentric layers into segments, and/or to provide one or more outer layers of the same or different materials, by appropriate modification of the design of the crucible 54, and that all such modifications and combinations are within the skill of the art (FIGS. 5-6 and [0032]-[0033]).  Regarding claim 49, US 2003/0224155 (incorporated by reference in Donovan in [0047]) further teaches that thermochromic materials can change from one color to a second color, or from one color to transparent ([0030]).  The examiner notes that Donovan similarly teaches wherein desirable properties for an electrochromic polymer include a high degree of transparency in the visible color region in the "off' state and high absorption in visible spectral region upon electroreduction or electrooxidation ("on" state) (0052]).

Regarding claims 50-53 and 55-57, Donovan in view of Perera remains similarly as applied above to claims 34 and 47-49.  As noted, Perera teaches wherein a fiber can be made to have polymers of varying properties in concentric radial layers (an inner layer and an outer layer as recited in claim 50), in different sectors around the fiber, or in different sections along its length ([0007]; also [0002]).  With regard to the claims 50-51 limitation, “a controller configured to control electrical power,” Donovan teaches wherein a control unit may include a number of ports that facilitate the input and output of information and power ([0061]-[0062]). (Also see [0025], [0027] and claim 16 of incorporated reference US 2003/0224155).

Regarding claim 54, US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches that a thermoresponsive, or thermochromic, material is a material that changes color as the temperature of the material increases over a predetermined thermal threshold (Abstract, [0006]-[0008] and [0027]).  US 2003/0224155 also teaches wherein the thermoresponsive colorant comprises a first composition of a first color applied to the textile in the region of the resistive fiber, the thermoresponsive colorant within the resistive fiber is a second color, and the first and second colors mix to form a third color when electrical power is supplied (claim 16).  

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided thermochromic materials that change color at different thermal thresholds in the various concentric layers of the fibers in order to obtain a variety of colors (or shades of colors) resulting from the colors in the layers potentially mixing to form a third color (see claim 16, [0027] and [0030] of incorporated reference US 2003/0224155).
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1) in view of Perera et al. (US 2009/0065969), as applied to claims 34, 47, 50-51 and 55 above, further in view of Fitzgerald (US Patent No. 3,217,734).

Regarding claims 48 and 56, Donovan in view of Perera remains as applied above.  As noted above, Perera teaches that the polymers can be varied radially, that is, in concentric layers, circumferentially, that is, around the fiber, or axially, that is, along its length, and in combinations of these ([0002]).  Perera also teaches that the fiber can be made to have polymers of varying properties in concentric radial layers, in different sectors around the fiber, or in different sections along its length ([0007]).  

In the event that Donovan in view of Perera is found not to explicitly disclose wherein a first segment of the plurality of azimuthal segments is included in both the first polymeric layer and the second polymeric layer and a second segment of the plurality of azimuthal segments is included in only the first polymeric layer such that the first segment has a greater thickness than the second segment, Fitzgerald is relied upon as applied below.

Fitzgerald teaches multi-component synthetic fibers which exhibit a controlled degree of uniformity in component distribution, both between individual filaments and/or along the length of each filament (col. 1 lines 9-20 and FIG. 6).  Fitzgerald teaches generating multi-component streams of spinnable mediums exhibiting selectively variable patterns having predetermined and precisely controllable degrees of geometric correspondence with the orifice patterns of spinnerets conventionally employed in mono-component filamentary spinning (col. 1 lines 9-20 and col. 2 lines 1-17).  Fitzgerald teaches that FIG. 6 is a cross-section view of a multi-component dope stream similar to that of FIG. 2 and exemplifying one of many possible variations on the basic concentric-ring pattern, which variation is easily accomplished by the apparatus of the invention (col. 4 lines 25-29).  Fitzgerald also teaches that a multi-component stream having the cross-sectional pattern shown in FIG. 6, and many other similar variations, are easily accomplished (col. 7 lines 43-64).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the radial and/or concentric variations of Donovan in view of Perera with pattern variations such as those exemplified by FIG. 6 of Fitzgerald in order to easily obtain multi-component synthetic fibers with a precisely controlled degree of uniformity in component distribution, both between individual filaments and/or along the length of each filament, as taught by Fitzgerald (see FIG. 6; column 1 lines 9-20 and 58-72; column 4 lines 25-29; and column 7 lines 43-64; also col. 1 lines 58-71).




Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al. (US 2013/0033378 A1) in view of Teamlogo.com (“Custom Imprint and Embroidery”).

Regarding claim 58, Donovan teaches an article that includes at least one color change portion capable of changing colors, wherein the color change portion comprises electrochromic fiber or fabric, as well as other color change technologies (Abstract, [0044] and [0047]).  Donovan teaches general article categories such as shirts, pants and hats ([0107]; also [0056 and [0105]).  Donovan teaches that, in an embodiment, the color change portions can be associated with electronically controllable visually dynamic textiles or flexible substrates as are disclosed in U.S. Patent Application Publication Number 2003/0224155, the entirety of which is incorporated by reference ([0047]).  

US 2003/0224155 (incorporated by reference in Donovan in [0047]) teaches textiles manufactured by weaving, embroidering, or otherwise integrating a series of conductive, resistive, and non-conductive fibers into the textile and printing a thermoresponsive colorant (a thermochromic pigment) on or near the resistive fiber (color-changing fibers including an electrically conductive core as claimed) (Abstract and [0041]; also claims 7, 13, 23 and 30).  US 2003/0224155 further teaches that, in an embodiment, at least a portion of the thermoresponsive colorant is within the resistive fiber itself, and in addition the thermoresponsive colorant may be within conductive fibers (additionally or alternatively, color-changing fibers including an electrically conductive core as claimed ([0007] and [0008]).  US 2003/0224155 (incorporated by reference in Donovan in [0047]) further teaches, that, in one aspect, the textile includes a plurality of spaced-apart contacts for receiving electrical power, and that, additionally, at least one resistive fiber is connected to each of the contacts ([0006]).

Donovan further teaches that the article includes at least one color change portion capable of changing colors (Abstract and [0056]-[0057]).  Donovan also teaches that, in some embodiments, color change portions may be configured to display numbers, and in other embodiments, color change portions may be configured to display words ([0043]).  Donovan teaches that color change portions comprising electrochromic fibers or fabrics can display a still or animated color image ([0057] and claims 17-20).  (Also see Abstract and [0041] of US 2003/0224155).  With regard to “a patch” as claimed, Donovan also teaches that, in some cases, the color change portion may function in a similar manner to patches, rib bans, or other objects that are used to visually signify accomplishments in various athletic endeavors ([0068]; also see [0040]).

Donovan does not explicitly disclose: (i) the embroidered portion positioned along a front side of the jersey, the embroidered portion providing at least one of a logo, a team name, or a sponsor name; (ii) a first patch coupled to a rear side of the jersey proximate an upper end thereof, the first patch including a third plurality of color-changing fibers that are controllable to transition the first patch from displaying a first word to a second, different word; or (iii) a second patch coupled to the rear side of the jersey below the first patch, the second patch including a fourth plurality of color-changing fibers that are controllable to transition the second patch from displaying a first number to a second, different number.

However, Teamlogo.com shows a sports jersey tee with a team name on the front of the jersey, a name on the upper side of the back of the jersey, and a number below the name on the back of the jersey (see pages 1-2).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the woven, embroidered, or otherwise integrated color changing portions (the word, numbers, letters and/or dynamic images) of Donovan in the form of a team name on the front of a jersey, a name on the upper side of the back of a jersey, and a number below the name on the back of a jersey in order to obtain custom sports jerseys for players on a team, as suggested by Teamlogo.com (see pages 1-2).  




Response to Arguments

Applicant’s arguments with respect to claim(s) 34-36, 38 and 47-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2017/0029991 A1, US 2007/0195546 A1, US 2009/0302237 A1 and WO2005/096075 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                 

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789